Order and partial judgment (one paper), Supreme Court, New York County (Jane Solomon, J.), entered on or about October 22, 2001, which declared that plaintiff was *363a holdover tenant and granted possession to defendant, and granted defendant’s cross motion for summary judgment dismissing the complaint and also to amend his answer, unanimously affirmed, without costs.
Based on the history of use of the subject premises and in particular of the plaintiffs rental of the ground floor and parlor floor, and the condition of the premises during the tenancy, this space was not a single room occupancy within the meaning of the Multiple Dwelling Law, and the premises are not subject to rent stabilization.
Motion seeking stay granted only to the extent of staying eviction for 30 days from service of a copy of this order with notice of entry on condition plaintiff continues to pay all use and occupancy, as directed by an order of a Justice of this Court dated April 12, 2002, and otherwise denied. Concur — Tom, J.P., Mazzarelli, Andrias, Ellerin and Rubin, JJ.